[Cite as In re K.G., 2021-Ohio-1182.]

                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




 IN RE:                                            :     CASE NOS. CA2020-08-047
                                                                   CA2020-08-048
          K.G., et al.                             :               CA2020-08-049

                                                   :              OPINION
                                                                   4/7/2021
                                                   :



            APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                                JUVENILE DIVISION
                Case Nos. 2018JC05072, 2018JC05073, and 2018JC05074



Stringer Law, LLC, Elizabeth Stringer, P.O. Box 382, Springboro, Ohio 45066, for appellant

Mark J. Tekulve, Clermont County Prosecuting Attorney, Nicholas A. Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for appellee, Clermont County Department
of Job and Family Services

Denise S. Barone, 385 North Street, Batavia, Ohio 45103, for appellee, Father

Shur Law, Co. LPA, Amie L. Wright, 4555 Lake Forest Drive, Suite 650, Cincinnati, Ohio
45242, guardian ad litem

Faris and Faris LLC, Matthew V. Faris, 40 South Third Street, Batavia, Ohio 45103, for prior
custodian



        M. POWELL, J.

        {¶1}     Mother appeals the decision of the Clermont County Court of Common Pleas,

Juvenile Division, which terminated her parental rights and granted permanent custody of

her three children to the Clermont County Department of Job and Family Services
                                                                              Clermont CA2020-08-047
                                                                                       CA2020-08-048
                                                                                       CA2020-08-049

("CCDJFS" or "the agency"). The children subject of this appeal are K.G., born August 30,

2007, J.G., born July 5, 2011, and M.G., born May 10, 2013. The children's biological father

("Father") did not appeal the juvenile court's decision to grant permanent custody of the

children to CCDJFS.

        {¶2}    For the reasons described below, this court affirms the juvenile court's

decisions.

                                   Facts and Procedural History

        {¶3}    The agency initially became involved with Mother's children in 2016, when

J.G. arrived to school in his pajamas and the school contacted children's services. At that

point, the children began living with their maternal grandmother ("Grandmother").1 Mother

was subsequently evicted from her apartment and lived with Grandmother and the children

for a short period. Thereafter, Mother tested positive for methamphetamine and the children

remained in Grandmother's care.

        {¶4}    On April 19, 2018, CCDJFS filed complaints requesting the juvenile court

grant it temporary custody of K.G., J.G., and M.G. The complaints alleged that K.G., J.G.,

and M.G. were neglected children. According to the complaints, an ongoing case was

opened with Mother on May 17, 2017 due to concerns of drug use. The complaint alleged

Mother had not completed any services requested by CCDJFS and had minimal to no

contact with the agency. The complaint also alleged there was a "drug raid" at the home,

where drugs and paraphernalia were discovered in the residence. CCDJFS attempted to

locate alternate caregivers, however none were found.



1. Despite references in the record to Grandmother as the children's "custodian" and "legal custodian" there
is nothing in the record reflecting that Grandmother was ever granted "legal custody" of the children by court
order or that the children's residence with Grandmother was other than an informal arrangement between
mother, CCDJFS, and Grandmother.
                                                     -2-
                                                                             Clermont CA2020-08-047
                                                                                      CA2020-08-048
                                                                                      CA2020-08-049

        {¶5}    Upon receiving CCDJFS's complaint, the juvenile court granted temporary

custody of the children to the agency and appointed the children with a guardian ad litem.

At that point, the children were placed together in a foster home.

        {¶6}    On May 22, 2018, an adjudication hearing was held before the juvenile court

magistrate. Mother, Father, and Grandmother, as well as their counsel and the guardian

ad litem, were present at the hearing. The magistrate adjudicated K.G., J.G., and M.G., as

dependent children based upon the stipulation of the parties. On June 8, 2018, the juvenile

court adopted the magistrate's adjudication decision.

        {¶7}    On July 5, 2018, the juvenile court magistrate held a dispositional hearing. At

the hearing, Mother and Father consented to the agency receiving temporary custody of

the children. The magistrate issued a decision memorializing the hearing, which included

approving and journalizing the case plans for Mother, Father, and Grandmother.2 The

juvenile court subsequently adopted the magistrate's disposition decision in its entirety and

granted temporary custody of the children to CCDJFS.

        {¶8}    The case plans required Mother and Father to implement stability in the

children's lives and to participate in parent education. The case plan further required Mother

and Father to remain drug free, to engage in drug treatment, and to follow all

recommendations from their treatment. Mother and Father were required to obtain and

maintain safe and appropriate housing, which included no criminal activity, drug activity, or

unknown individuals in the home. Mother's case plan further required Mother to obtain and

maintain income and to follow the terms of her probation. Father's case plan required


2. As Grandmother is neither a party to this appeal, a natural parent of the children, nor a person having or
seeking legal custody of the children, we will restrict our discussion to Mother's and Father's case plan
requirements and performance. We will refer to Grandmother and Grandmother's case plan requirements
and performance only as relevant to Mother's arguments on appeal or the juvenile court's judgment granting
the motion for permanent custody.
                                                    -3-
                                                                   Clermont CA2020-08-047
                                                                            CA2020-08-048
                                                                            CA2020-08-049

Father to obtain and maintain appropriate and safe housing, as well as income to support

his family. The case plan further required Father to engage in a mental health assessment

and follow all recommendations.

       {¶9}   Over the next several months, Mother regularly attended visitation with the

children and made progress on her case plan services. However, while this case remained

pending, Mother was charged with violating her probation as she had resumed trafficking

in drugs and remained in contact with a boyfriend who was incarcerated for drug-related

charges. Mother was also indicted on drug charges and attempted tampering with evidence

stemming from the April 2018 drug raid at Grandmother's home. Mother was incarcerated

in June 2019 on a prior theft charge and was subsequently placed in the residential MonDay

program in August 2019. Mother's incarceration impeded her case plan progress.

       {¶10} Like Mother, Grandmother was indicted on felony drug charges from the April

2018 drug raid at her home and was ultimately sentenced to 30 months in prison as a result

of the charges.

       {¶11} The record indicates Father's continued substance abuse prevented any

progress on his case plan services. Father also did not regularly visit with the children and

struggled to maintain a positive relationship with the children.

       {¶12} On November 4, 2019, CCDJFS moved for permanent custody of the

children. In support of its motions, CCDJFS alleged the children had been in the temporary

custody of CCDJFS for 12 or more months of a consecutive 22-month period. The motions

further alleged the children had been abandoned by Father and that they could not be

placed with either of their parents within a reasonable time. CCDJFS further alleged that

the best interests of the children would be served by an award of permanent custody to

CCDJFS.

                                             -4-
                                                                  Clermont CA2020-08-047
                                                                           CA2020-08-048
                                                                           CA2020-08-049

                            The Permanent Custody Hearing

      {¶13} On January 24, 2020, a juvenile court magistrate held a hearing regarding the

agency's motions for permanent custody.

      {¶14} In support of the grant of permanent custody, CCDJFS first introduced the

testimony of the lead attorney from the Clermont County Child Support Division. The

attorney indicated Mother has a monthly court-ordered child support obligation for all three

children. The monthly order totals $485.21, which includes an arrearage order of $79.28

per month. The attorney testified Mother currently owes $3,237.37 in arrears. At the time

of the hearing, Mother was working at Frisch's and child support was deducted from her

wages.

      {¶15} The attorney also testified Father has a monthly support order, which totals

$372.81 per month, and includes an arrearage order of $60.90 per month. According to the

attorney, the child support division had utilized several administrative enforcement

techniques against Father; however, he had never made a payment on the account. At the

time of the hearing, Father owed $4,629.74.

      {¶16} The CCDJFS caseworker assigned to the case testified that Father had not

completed any of his case plan services. Father had not visited the children since March

2019 and had been unreachable since July 2019.           With regard to Grandmother, the

caseworker testified that due to the length of her incarceration, Grandmother was not in a

position to receive custody of the children or comply with the requirements of her case plan.

      {¶17} The caseworker noted that Mother was released from the MonDay program

in December 2019, after successfully completing the program in six months. Prior to her

placement in the MonDay program, Mother was incarcerated in the county jail from June

2019 until August 2019. At the time of the hearing, Mother was free from custody, but

                                             -5-
                                                                   Clermont CA2020-08-047
                                                                            CA2020-08-048
                                                                            CA2020-08-049

remained on probation. The caseworker indicated Mother had not seen the children since

her release from the MonDay program due to scheduling issues. Prior to her incarceration,

Mother was consistently visiting with the children from April 2018, when the children were

removed from Grandmother's care, until her incarceration in June 2019.

       {¶18} The caseworker identified the agency's concerns with Mother's reunification

with the children. Specifically, although Mother was working 20 hours a week, she did not

have safe and suitable housing at the time of the hearing. The caseworker indicated Mother

was living with her aunt, who was not willing to have the children in her home, and all other

kinship or relative placements were unsuitable for the children.           According to the

caseworker, Mother stated she planned to find suitable housing after getting her driver's

license reinstated and getting her car "on the road." The caseworker testified Mother

"knows she can't [find suitable housing] at this moment." The caseworker was concerned

about Mother's inability to provide stability for the children. Specifically, even after Mother

has completed all aspects of the case plan, including obtaining suitable housing and

income, she must demonstrate that she can maintain those things.

       {¶19} The caseworker explained that during the time the children have been in

CCDJFS's care, they have been in the same foster home, with foster parents who are

meeting the needs of the children. According to the caseworker, the children are doing well

in the foster home and the foster parents are willing to adopt the children if permanent

custody was granted to the agency. Thus, the caseworker concluded the foster home is

permanent placement for the children.

       {¶20} The foster father of the children ("Foster Father") testified that he and his wife

love the children and feel bonded with them. He further indicated the children seemed to

love their foster parents right away. Foster Father said that the children were doing well,

                                              -6-
                                                                     Clermont CA2020-08-047
                                                                              CA2020-08-048
                                                                              CA2020-08-049

excelling in school, and engaging in social activities with the family. All three children were

involved in various sports at the time of the hearing. The children were attending counseling

to address possible sexual abuse they may have suffered prior to their placement with the

foster parents. Foster Father testified that the children enjoy an extended family that do "all

the stuff" a family would do, including attending birthdays, movies, and vacations.

       {¶21} Foster Father described the children's visits with Mother at the MonDay

program. According to Foster Father, he and his wife took the children to visit Mother

because they knew the children loved Mother, and the foster parents did not want to take

away the children's opportunity to see Mother. Foster Father indicated the visits with Mother

tended to trigger adverse behavioral changes in the children, such as forgetting the rules of

the house and no longer behaving in their typical "mild mannered" ways.

       {¶22} Foster Father confirmed his and his wife's intention to adopt the children and

that they have the financial means and desire to raise the children. While Foster Father

admitted he and his wife did not have the licensing to adopt the children at the time of the

hearing, he testified "it's something that we can definitely get."

       {¶23} The CCDJFS adoption supervisor testified that if permanent custody was

granted to the agency, the children would be placed in the adoption unit within 45 days, and

would begin the matching process within the following 90 days. The adoption supervisor

indicated she hoped the children's foster parents would be approved for adoption by the

time of the children's "match meeting," and the children could be placed with Foster Father

and his wife.

       {¶24} Mother testified at the hearing and indicated the agency should not be granted

permanent custody and the children should be placed with her. Mother detailed the various

case plan services she had completed throughout the case, including successfully

                                              -7-
                                                                 Clermont CA2020-08-047
                                                                          CA2020-08-048
                                                                          CA2020-08-049

completing the MonDay program, as well as completing substance abuse treatment,

parenting classes, and a class directed towards domestic violence. Mother attended church

services while she was in the MonDay program and worked as a cook while incarcerated

in the county jail.

       {¶25} Mother asserted that she had stable income in compliance with the case plan.

Mother indicated she began working at Frisch's three weeks before the hearing and made

$10.25 per hour. At the time of hearing, Mother was working part time but believed her

hours would increase to 40 hours per week in the near future. Mother conceded that most

of her paycheck went to her child support payment; however, she planned to find a higher

paying job in the future.

       {¶26} Mother admitted she did not have housing at the time of the hearing, but was

living rent-free with her aunt. According to Mother, she had looked into low-income housing

options and planned to save money in order to obtain housing. Mother expressed concern

with renting a three-bedroom apartment large enough for herself and the children prior to

officially receiving custody of the children. Mother described some challenges she faced

with obtaining suitable housing. Specifically, Mother testified she had been evicted on two

prior occasions, one of which was from public housing, and that she was ineligible to rent

certain properties due to her felony convictions. Despite these challenges, Mother indicated

she had found an apartment for $360 per month.

       {¶27} Mother acknowledged that she did not have a driver's license at the time of

the hearing, but indicated she was saving money to pay the $650 reinstatement fee.

According to Mother, she would have enough to pay the reinstatement fee in two weeks.

Mother testified that in the months following the reinstatement of her license, she would

obtain car insurance, retrieve her car from Grandmother, and get a new job making more

                                            -8-
                                                                          Clermont CA2020-08-047
                                                                                   CA2020-08-048
                                                                                   CA2020-08-049

money in order to obtain suitable housing. At the time of the hearing, Mother testified she

had saved $500, which she planned to use to get her driver's license reinstated.

       {¶28} With regard to her substance abuse problem, Mother detailed her various

drug convictions including a conviction for trafficking cocaine, aggravated trafficking of

fentanyl, and attempting to tamper with evidence.3 Mother admitted that she was in the

midst of drug treatment when she was arrested on one of the drug charges. Despite testing

positive for cocaine, heroin, marijuana, and methamphetamine on several occasions,

Mother testified she had used marijuana on one occasion, but did not use the remaining

illegal substances. Rather, Mother explained that her positive tests were a result of handling

and selling the drugs, not from her active use. According to Mother, her ex-fiancé, who she

was in a relationship with for six years, sold drugs "all the time," and she helped him sell

drugs when he asked her. Mother testified that although she was diagnosed with a cocaine

dependency, she did not use cocaine. Mother claimed she told the drug treatment facility

she used cocaine in order to receive treatment and get her children back.

       {¶29} Mother testified she had complied with her objectives and treatment goals

since her release from the MonDay program in December 2019. Mother further testified

that she is on probation for five years as a result of her criminal charges, and is drug tested

once a week as a part of her aftercare, and every two weeks as a result of her probation.

       {¶30} Mother believes she should be able to raise her children and provide for their

needs. Mother indicated she knows she can do it, she just needs a "little bit more time to

get a place, to show everybody that [she] can do it[.]" If her children could not be with her,

Mother would prefer them to be with their current foster parents. Mother recognized that



3. Mother was also convicted of an unrelated charge of theft due to an incident where welfare "overpaid"
Mother in food stamps.
                                                  -9-
                                                                   Clermont CA2020-08-047
                                                                            CA2020-08-048
                                                                            CA2020-08-049

the foster parents do a great job taking care of the children and the children are safe, loved,

and protected in their current foster home.

                              The Juvenile Court's Decision

       {¶31} Following the hearing, the magistrate granted CCDJFS's motions for

permanent custody. Mother objected to the magistrate's decision. After its review of the

evidence and the case file, the juvenile court issued a decision overruling Mother's

objections and granting CCDJFS's motions for permanent custody. In so holding, the

juvenile court determined that K.G., J.G., and M.G. had been in the temporary custody of

the agency for at least 12 months of a consecutive 22-month period and that CCDJFS had

proved by clear and convincing evidence that a grant of permanent custody was in the

children's best interests.

       {¶32} Mother now appeals from the juvenile court's decision granting CCDJFS's

motions for permanent custody. In support, Mother raises a single assignment of error

arguing the juvenile court's decision to grant permanent custody was not supported by

sufficient evidence and was against the manifest weight of the evidence.

                                    Standard of Review

       {¶33} Before a natural parent's constitutionally protected liberty interest in the care

and custody of his or her child may be terminated, the state is required to prove by clear

and convincing evidence that the statutory standards for permanent custody have been

met.   In re K.W., 12th Dist. Butler No. CA2015-06-124, 2015-Ohio-4315, ¶ 11, citing

Santosky v. Kramer, 455 U.S. 745, 759, 102 S.Ct. 1388 (1982). An appellate court's review

of a juvenile court's decision granting permanent custody is generally limited to considering

whether sufficient credible evidence exists to support the juvenile court's determination. In

re M.B., 12th Dist. Butler Nos. CA2014-06-130 and CA2014-06-131, 2014-Ohio-5009, ¶ 6.

                                              - 10 -
                                                                    Clermont CA2020-08-047
                                                                             CA2020-08-048
                                                                             CA2020-08-049

This court will therefore reverse a juvenile court's decision to grant permanent custody only

if there is a sufficient conflict in the evidence presented. In re K.A., 12th Dist. Butler No.

CA2016-07-140, 2016-Ohio-7911, ¶ 10. However, even if the juvenile court's decision is

supported by sufficient evidence, "an appellate court may nevertheless conclude that the

judgment is against the manifest weight of the evidence." In re T.P., 12th Dist. Butler No.

CA2015-08-164, 2016-Ohio-72, ¶ 19.

       {¶34} As with all challenges to the manifest weight of the evidence, in determining

whether a juvenile court's decision is against the manifest weight of the evidence in a

permanent custody case, an appellate court "'weighs the evidence and all reasonable

inferences, considers the credibility of witnesses and determines whether in resolving

conflicts in the evidence, the finder of fact clearly lost its way and created such a manifest

miscarriage of justice that the judgment must be reversed and a new trial ordered.'" In re

S.M., 12th Dist. Case Nos. CA2018-08-088 thru CA2018-08-091 and CA2018-08-095 thru

CA2018-08-097, 2019-Ohio-198, ¶ 16, quoting Eastley v. Volkman, 132 Ohio St.3d 328,

2012-Ohio-2179, ¶ 20. The presumption in weighing the evidence is in favor of the finder

of fact, which we are especially mindful of in custody cases. In re C.Y., 12th Dist. Butler

Nos. CA2014-11-231 and CA2014-11-236 thru CA2014-11-238, 2015-Ohio-1343, ¶ 25.

Therefore, "[i]f the evidence is susceptible to more than one construction, the reviewing

court is bound to give it that interpretation which is consistent with the verdict and judgment,

most favorable to sustaining the verdict and judgment." Eastley at ¶ 21.

                            Two-Part Permanent Custody Test

       {¶35} Pursuant to R.C. 2151.414(B)(1), the juvenile court may terminate parental

rights and award permanent custody of a child to a children services agency if the court

makes findings pursuant to a two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-

                                             - 11 -
                                                                      Clermont CA2020-08-047
                                                                               CA2020-08-048
                                                                               CA2020-08-049

248, 2014-Ohio-2580, ¶ 9. First, the juvenile court must find that the grant of permanent

custody to the agency is in the best interest of the child, utilizing, in part, the factors of R.C.

2151.414(D). In re D.K.W., 12th Dist. Clinton No. CA2014-02-001, 2014-Ohio-2896, ¶ 21.

Second, pursuant to R.C. 2151.414(B)(1)(a) to (e), the juvenile court must find that any of

the following apply: (1) the child is abandoned; (2) the child is orphaned; (3) the child has

been in the temporary custody of the agency for at least 12 months of a consecutive 22-

month period; (4) where the preceding three factors do not apply, the child cannot be placed

with either parent within a reasonable time or should not be placed with either parent; or (5)

the child or another child in the custody of the parent from whose custody the child has

been removed, has been adjudicated an abused, neglected, or dependent child on three

separate occasions. In re C.B., 12th Dist. Clermont No. CA2015-04-033, 2015-Ohio-3709,

¶ 10. Only one of these findings must be met to satisfy the second prong of the two-part

permanent custody test. In re A.W., 12th Dist. Fayette No. CA2014-03-005, 2014-Ohio-

3188, ¶ 12.

                               The Juvenile Court's Analysis

       {¶36} As it relates to the second part of the two-part permanent custody test, the

juvenile court found K.G., J.G., and M.G. had been in the temporary custody of CCDJFS

for more than 12 months of a consecutive 22-month period as of the November 4, 2019

motion for permanent custody. This finding is not disputed by Mother and is supported by

the record, as the children have been in the temporary custody of the agency since April

2018. Instead, Mother disputes that granting permanent custody of the children to the

agency was in K.G.'s, J.G.'s, and M.G.'s best interests. We find no merit to Mother's claims.

       {¶37} When considering the best interest of a child in a permanent custody hearing,

the juvenile court is required under R.C. 2151.414(D)(1) to consider all relevant factors,

                                               - 12 -
                                                                    Clermont CA2020-08-047
                                                                             CA2020-08-048
                                                                             CA2020-08-049

including, but not limited to (1) the interaction and interrelationship of the child with the

child's parents, siblings, relatives, foster caregivers and out-of-town providers, and any

other person who may significantly affect the child; (2) the wishes of the child, as expressed

directly by the child or through the child's guardian ad litem; (3) the custodial history of the

child; (4) the child's need for a legally secured permanent placement and whether that type

of placement can be achieved without a grant of permanent custody to the agency; and (5)

whether any of the factors listed in R.C. 2151.414(E)(7) to (11) apply in relation to the

parents and child.

       {¶38} Initially, with respect to the children's relevant interactions and relationships

with those who may significantly impact their young lives, the juvenile court discussed the

children's relationships with each other, Mother, Father, Grandmother, and their foster

parents. The juvenile court found that although Father initially visited with the children, he

had only visited the children once since December 2018. The juvenile court further found

that although Grandmother was the custodian of the children when the agency was granted

custody, and had visited with the children prior to her incarceration, she was currently

serving two and one-half years in prison.

       {¶39} With regard to the children's relationships with Mother, the juvenile court found

that Mother visited with the children on a regular basis when she had the ability to do so.

This included visiting with the children after she entered the MonDay program in August

2019. The juvenile court noted that Mother clearly loves her children.

       {¶40} Continuing with this factor, the juvenile court found the children had been in

their foster parents' home since April 2018 and had been given the opportunity to participate

in sporting activities in their free time. The juvenile court indicated the children enjoy

spending time outdoors with their foster family and socializing with their foster parents'

                                             - 13 -
                                                                            Clermont CA2020-08-047
                                                                                     CA2020-08-048
                                                                                     CA2020-08-049

extended families. The juvenile court further noted the foster parents feel bonded to the

children and love them, and have ensured the children receive the mental health treatment

they need for future development.

        {¶41} Next, regarding the children's wishes, the juvenile court relied upon the

guardian ad litem's report and recommendation that permanent custody of the children

should be granted to CCDJFS. In her report, the guardian ad litem noted that the children

stated they hoped to reunify with Mother, but are "fine with being adopted by the foster

family."

        {¶42} With regard to the children's custodial histories, the juvenile court reiterated

that the children had been in the temporary custody of CCDJFS for a period in excess of

12 months out of a consecutive 22-month period. The juvenile court further noted that prior

to the agency's temporary custody of the children, the children were in the legal custody of

Grandmother.4

        {¶43} When considering the children's need for a legally secure placement, the

juvenile court found that neither Mother, Father, nor Grandmother are suitable to provide

care for the children. With regard to Father, the juvenile court found that he cannot meet

the needs of the children and provide them with a stable and consistent environment given

his lack of visitation and inability to complete any portion of his case plan. The juvenile

court also found Grandmother was unsuitable to provide care for the children and she could

not provide a home while serving her sentence in prison.

        {¶44} The juvenile court credited Mother for completing a portion of her case plan,



4. Once again, there is no indication that Grandmother had ever been granted legal custody of the children.
We construe this finding of the juvenile court as the use of imprecise language to convey that the children
were living with and primarily cared for by Grandmother as of the time the children were placed in the
temporary custody of CCDJFS.
                                                   - 14 -
                                                                    Clermont CA2020-08-047
                                                                             CA2020-08-048
                                                                             CA2020-08-049

but noted remaining concerns regarding Mother's continued trafficking of drugs, her inability

to make good decisions and prioritize the welfare of her children, and her failure to accept

responsibility for her actions. The juvenile court expressed its continuing concerns that

Mother's part-time job at Frisch's did not produce sufficient income to support the children

and obtain housing, and about the challenge she faced in having her driving privileges

restored, her historical inability to maintain stability and her lack of motivation to change.

       {¶45} In contrast, the juvenile court found the foster parents have consistently

provided a stable home environment for the children since 2018. The juvenile court noted

the foster parents' efforts to provide consistency for the children, including encouraging

contact between the children and Mother. The juvenile court reiterated that the foster

parents have the ability to meet the children's needs, including their mental health needs,

and provide them greater opportunities for social and physical development through

extracurricular activities. In concluding with this factor, the juvenile court found that by

granting permanent custody of the children to the agency, the agency will be able to arrange

an adoption with willing parents, like the foster parents, who can provide a legally secure

permanent placement for the children.

       {¶46} With regard to R.C. 2151.414(D)(1)(e), the juvenile court determined that

Father has abandoned the children, as he has failed to visit or maintain contact with the

children for a period in excess of 90 days.

       {¶47} Based on these findings, the juvenile court found by clear and convincing

evidence that it was in K.G.'s, J.G.'s, and M.G.'s best interests to grant permanent custody

to CCDJFS.

                                         The Appeal

       {¶48} Mother argues the juvenile court erred in various respects in granting the

                                              - 15 -
                                                                   Clermont CA2020-08-047
                                                                            CA2020-08-048
                                                                            CA2020-08-049

motion for permanent custody.

       {¶49} Mother first argues the juvenile court erred by minimizing the weight to be

given to the children's bond with her and the effort she made to remain engaged in their

lives. As noted above, there is not one element that is given greater weight or heightened

significance than others. In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104. The bond

between Mother and the children is only one of the factors the juvenile court must take into

consideration when making its best interest determination.

       {¶50} Further, the record reflects the juvenile court expressly considered Mother's

love for and bond with the children, as well as her consistent visitation with the children

when possible. However, despite Mother's unquestionable love for her children, and the

children's desire to reunify with Mother, the juvenile court determined permanent custody

to the agency was in the children's best interest. Such a decision is supported by the record

where, as discussed at length below, there are serious concerns regarding Mother's ability

to provide a stable and secure home for the children. See In re K.F., 12th Dist. Butler No.

CA2011-12-233, 2012-Ohio-2958, ¶ 39, 51-52 (finding the grant of permanent custody of

the parents' children was in the children's best interests despite evidence the parents

maintained consistent visitation with the children and the children and parents were

bonded).

       {¶51} We further note that, although the record indicates Mother engaged in

consistent visitation with the children throughout this case, such visitation would not have

occurred without the foster parents' desire to maintain consistency in the children's lives, as

well as their recognition of the children's bond with their Mother. The foster parents were

not required to facilitate visitation during Mother's enrollment at the MonDay program,

however, the foster parents elected to do so for the sake of the children.

                                             - 16 -
                                                                   Clermont CA2020-08-047
                                                                            CA2020-08-048
                                                                            CA2020-08-049

       {¶52} On appeal, Mother ignores the bond that has developed between the children

and their foster parents since 2018. The guardian ad litem reported the children were "fine"

with being adopted by their foster parents and are bonded with them. Foster Father testified

that he and his wife love the children and the children love them as well. Since entering the

foster home, the children are physically, educationally, and emotionally thriving, and enjoy

engaging in family activities with their foster family. The record indicates the foster parents

are meeting the children's needs and intend to adopt the children if permanent custody is

granted to CCDJFS. While the foster parents are not currently licensed to do so, Foster

Father indicated they could become licensed, and the "hope" is that the children can be

permanently placed in their current foster home.

       {¶53} We also reject Mother's argument that she can provide a legally secure

placement for the children. While Mother has completed several of the requirements of her

case plan, it is well settled that successful completion of one's case plan is not dispositive

of the issue of reunification. In re E.B., 12th Dist. Warren Nos. CA2009-10-139 and

CA2009-11-146, 2010-Ohio-1122, ¶ 30 ("it is well-settled that the completion of case plan

services alone does not equate to or necessitate a finding that the parents have

substantially remedied the conditions that caused the removal of the child from the home").

Notably, "the key concern is not whether the parent has successfully completed the case

plan, but whether the parent has substantially remedied the concerns that caused the child's

removal from the parent's custody." In re S.M., 12th Dist. Clermont No. CA2015-01-003,

2015-Ohio-2318, ¶ 24. Thus, the case plan is a means to the goal of reunification, but not

the goal itself. In re V.N., 12th Dist. Butler Nos. CA2016-12-229, CA2016-12-230, CA2016-

12-235, and CA2016-12-236, 2017-Ohio-2586, ¶ 34.

       {¶54} Notwithstanding Mother's near completion of her case plan, the record reflects

                                             - 17 -
                                                                     Clermont CA2020-08-047
                                                                              CA2020-08-048
                                                                              CA2020-08-049

Mother failed to address the agency's ongoing concerns related to her stability. At the time

of the hearing, Mother did not have housing that could accommodate the children, nor could

she afford to immediately acquire housing if the children were placed in her care. While

Mother contends she has the means to financially support her children, the record reflects

Mother had only been employed for approximately three weeks, and did not have much

disposable income after paying her child support obligation. Although Mother indicated she

investigated low-income housing options, and had located an apartment large enough for

her and the children for $360 per month, Mother did not state when she could afford to rent

such an apartment or when a low-income housing option would become available. We find

this concerning, as Mother was working and living rent free at the time of the hearing but

remained unable to afford suitable housing and the reinstatement of her license before the

hearing occurred. This is likely due to Mother only working part time and paying a significant

amount of her income towards her child support obligation. While Mother claimed she

intended to obtain a higher paying job after reinstating her license, as well as her intention

to start working 40 hours per week in the near future, Mother did not produce any evidence

to support those assertions.

       {¶55} Mother argues her failure to relocate by the time of trial does not equate to an

inability to secure suitable housing for the children.       Mother claims she has several

resources available to her and could have arranged "for alternative housing for the children

with appropriate family or friends, with her in a hotel, or in the worst case [sic] scenario with

her in a shelter." This contention highlights the uncertainty regarding Mother's ability to find

stable and secure housing for herself and the children, and the instability with Mother's living

situation at the time of the permanent custody hearing.

       {¶56} Moreover, even if it is possible that Mother could quickly obtain suitable

                                              - 18 -
                                                                    Clermont CA2020-08-047
                                                                             CA2020-08-048
                                                                             CA2020-08-049

housing suitable for the children, there is no evidence Mother can maintain such housing.

Rather, the record indicates Mother has not enjoyed stable housing throughout the

pendency of this case, as she was incarcerated for a period of time, was evicted from at

least one apartment, lived with Grandmother for a short period of time, and has since been

living with her aunt, who will not accept the children into her home. Furthermore, part of the

agency's concerns regarding Mother's housing relates to her inability to keep inappropriate

individuals out of the home and away from the children. Because Mother has been unable

to obtain any housing for herself and the children throughout the 21-month pendency of this

case, there is no suggestion in the record that Mother can do so now.

       {¶57} Given Mother's history, it is reasonable to conclude that Mother would be

unlikely to provide the children with a permanent and stable home.            Thus, accepting

Mother's claim that she would be able to obtain housing if the children were placed in her

care ignores experience. As this court has stated, "[a] child's life is not an experiment that

can be left to chance." In re. G.W., 12th Dist. Butler No. CA2019-01-003, 2019-Ohio-1586,

¶ 52. "'The law does not require the court to experiment with a child's welfare to see if the

child will suffer great detriment or harm.'" (Internal brackets omitted.) In re B.C., 12th Dist.

Warren Nos. CA2018-03-024 and CA2018-03-027, 2018-Ohio-2673, ¶ 30, quoting In re

R.S.-G., 4th Dist. Athens No. 15CA2, 2015-Ohio-4245, ¶ 53. "[C]hild[ren] should not have

to endure the inevitable to its great detriment and harm in order to give the * * * parent an

opportunity to prove [their] suitability." In re P.S., 5th Dist. Licking No. 16-CA-11, 2016-

Ohio-3489, ¶ 51.

       {¶58} Moreover, the record reflects Mother refuses to acknowledge her own faults

or take responsibility for her own actions, especially the actions related to her substance

abuse.   Despite acknowledging that she tested positive for several illegal substances

                                             - 19 -
                                                                   Clermont CA2020-08-047
                                                                            CA2020-08-048
                                                                            CA2020-08-049

throughout the case, Mother continues to deny using any illegal substances aside from

marijuana.   Instead, Mother claims her positive results were a result of handling the

substances, not using them. Mother denies she has a cocaine dependency, and testified

she only admitted to such a dependency in order to receive custody of her children. Mother

minimizes her involvement in her ex-fiancé's long-term drug trafficking business, which

resulted in a felony conviction for Mother. We further note that Mother failed her first

substance treatment program due to her continued trafficking of drugs. Thus, although

Mother ultimately completed drug treatment, her continued denial of any substance abuse

issue, in addition to her continued drug trafficking while engaging in prior treatment, does

not portend well for Mother's continued sobriety.

       {¶59} While Mother requested "a little bit more time" to prove her stability and obtain

suitable housing, a parent "'is afforded a reasonable, not an indefinite, period of time to

remedy the conditions causing the children's removal.'" In re A.M.L., 12th Dist. Butler No.

CA2013-01-010, 2013-Ohio-2277, ¶ 32, quoting In re L.M., 11th Dist. Ashtabula No. 2010-

A-0058, 2011-Ohio-1585, ¶ 50. The agency has been involved with the children since 2016.

Thus, at the time of the permanent custody motion, Mother had been given approximately

three years to remedy the agency's concerns. Mother has failed to demonstrate she can

provide a safe and stable environment for K.G., J.G., and M.G. It is not in the children's

best interest to gamble on the possibility that Mother may be able to obtain stability in the

future. This is especially true where the children are now thriving in a stable and secure

environment with their foster parents. As a result, Mother's request for more time is simply

too late.

                                        Conclusion

       {¶60} The juvenile court did not err in granting CCDJFS's motions for permanent

                                            - 20 -
                                                                  Clermont CA2020-08-047
                                                                           CA2020-08-048
                                                                           CA2020-08-049

custody. The juvenile court's decision to grant permanent custody was supported by clear

and convincing evidence and was otherwise not against the manifest weight of the

evidence. The juvenile court, just like this court, must act in a manner that places K.G.'s,

J.G.'s and M.G.'s best interests above all else. "'[Children's] best interests are served by

the [children] being placed in a permanent situation that fosters growth, stability, and

security.'" In re D.E., 12th Dist. Warren Nos. CA2018-03-035 and CA2018-04-038, 2018-

Ohio-3341, ¶ 60, quoting In re Keaton, 4th Dist. Ross Nos. 04CA2785 and 04CA2788,

2004-Ohio-6210, ¶ 61. The children need permanency and cannot and should not wait until

Mother is able to resolve her issues. A grant of permanent custody to the agency, where

K.G., J.G., and M.G. can be adopted by a family that can provide for their needs, is the only

solution. Therefore, finding no merit to any of the arguments raised herein by Mother,

Mother's assignment of error is overruled and the juvenile court's permanent custody

determination is affirmed.

      {¶61} Judgment affirmed.


      PIPER, P.J., and HENDRICKSON, J., concur.




                                            - 21 -